Citation Nr: 0609842	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  04-12 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for hearing loss of the left ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Wilmington, 
Delaware, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the veteran's 
application to reopen his previously denied claim of 
entitlement to service connection for bilateral hearing loss 
for failure to submit new and material evidence.  The veteran 
filed a timely notice of disagreement with this 
determination.  During the course of the appeal, in a March 
2004 rating decision, the RO determined that new and material 
evidence had been submitted and reopened the claim for a de 
novo review, granting service connection for hearing loss of 
the right ear and denying the claim of service connection for 
hearing loss of the left ear on the merits.  A statement of 
the case addressing the denial of VA compensation for left 
ear hearing loss was submitted in March 2004, and the veteran 
filed a timely substantive appeal in March 2004.


FINDINGS OF FACT

1.  In a rating decision dated in February 1970, entitlement 
to service connection for hearing loss affecting both ears 
was denied.
 
2.  The additional evidence submitted subsequent to February 
1970 as it pertains to the left ear is not cumulative and 
redundant, bears directly and substantially upon the specific 
matters under consideration, and by itself or in connection 
with evidence previously assembled, raises a reasonable 
possibility of substantiating the veteran's claims of 
entitlement to service connection for hearing loss of the 
left ear.

3.  Chronic hearing loss of the left ear had its onset during 
active duty.



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claims of service connection for hearing loss of the left 
ear.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.156(a) (2005).

2.  Hearing loss of the left ear was incurred in military 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran's claim was received in February 2002.  He was 
notified of the provisions of the VCAA in correspondence 
dated in February 2002.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  As stated above, full compliance with VCAA has 
been accomplished regarding the issue of service connection.  
As will be further discussed below, because this claim is 
being granted in full, the notification and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 are 
deemed to have been fully satisfied and any other notice 
requirements beyond those cited for service connection 
claims, are not applicable.  Therefore, as there has been 
substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of this claim 
would not cause any prejudice to the veteran.

Factual Background and Analysis

The veteran's military records show that he served in the 
Republic of Vietnam as an infantryman in the United States 
Army.  He participated in armed combat against enemy forces 
and his military decorations include the Combat Infantryman 
Badge, the Purple Heart Medal for wounds received in combat, 
the Bronze Star Medal with "V" device denoting valor in 
combat, the Army Commendation Medal, and the Air Medal for 
participation in aerial military operations.  He is currently 
service-connected for residuals of a gunshot wound of his 
left (major) hand and wrist, tinnitus, and hearing loss of 
the right ear.

The veteran's service medical records show that on entrance 
examination in September 1967 his ears, ear canals, and 
tympanic membranes were physically normal and that his 
hearing acuity was also normal.  On separation examination in 
June 1969, his ears were physically normal.  Audiological 
testing of his right ear revealed some mild hearing loss 
which later formed the basis for establishing his entitlement 
to service connection for hearing loss of the right ear.  
Audiological testing of his left ear shows the following pure 
tone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
15
N/A
15







Post-service, the veteran was noted to have hearing loss of 
his right ear on VA examination in November 1969.  He filed a 
claim for VA compensation for hearing loss in November 1969 
but his claim was denied in a February 1970 rating decision.  
The decision was not timely appealed and became final.

In February 2002, the veteran applied to reopen his claim for 
service connection for hearing loss.  Evidence submitted 
included the report of a June 2002 VA audiologist, J.A.C., 
who stated that on examination in June 2002 the veteran 
displayed audiological findings supporting a diagnosis of 
severe high frequency sensorineural hearing loss in his right 
ear and moderate sensorineural hearing loss in his left ear.  
The veteran related a history of exposure to loud noise and 
acoustic trauma associated with artillery fire and combat 
during active duty, and also indicated exposure to helicopter 
engine noise while serving in the Army air cavalry.  The VA 
audiologist opined that "(i)t is more likely than not that 
most of (the veteran's) current hearing loss and tinnitus 
were caused by his military noise exposure."  

The veteran's claims file also includes the report of an 
August 2003 VA audiological examination conducted by the same 
audiologist, J.A.C., who conducted the prior examination of 
June 2002.  Authorized audiological evaluation shows the 
following pure tone thresholds, in decibels, for the left 
ear:




HERTZ



500
1000
2000
3000
4000
LEFT
45
60
65
80
85







The diagnosis was severe sensorineural hearing loss of the 
left ear.  The audiologist acknowledged the veteran's history 
of combat-related noise exposure and reviewed his service 
medical records, noting that the pure tone thresholds 
obtained on separation examination indicated hearing loss of 
only his right ear.  On this bases, the audiologist J.A.C. 
stated that "it is less likely than not that the hearing 
loss in the left ear began during his time in the military."

In statements submitted in support of his claim, the veteran 
reported that he noticed onset of diminished hearing in both 
ears beginning in service and had stated that he was exposed 
to acoustic trauma on his left ear from the sound of 
artillery explosions. 

The Board finds that the aforementioned evidence is not 
cumulative and redundant, bears directly and substantially 
upon the specific matters under consideration, and by itself 
or in connection with evidence previously assembled, raises a 
reasonable possibility of substantiating the veteran's claims 
of entitlement to service connection for hearing loss of the 
left ear.  Therefore, the RO was correct in determining that 
evidence which is new and material to the veteran's claim of 
entitlement to service connection for hearing loss of the 
left ear was submitted that established a basis to reopen the 
claim for a de novo review on the merits.  See 38 C.F.R. 
§ 3.156(a) (2005); Barnett v. Brown, 83 F.3d 1380 (1996).

Having reopened the claim of service connection for hearing 
loss of the left ear, the Board now turns to the merits of 
the claim.  Service connection involves many factors, but 
basically means that the facts, shown by the evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if pre-
existing such service, was aggravated therein.  This may be 
accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a) (2005).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2005)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of decreased hearing acuity 
in service will permit service connection for chronic hearing 
loss, first shown as a clear-cut clinical entity, at some 
later date.  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d) (2005).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1,000, 2,000, 3,000 or  4,000 Hertz 
are 26 decibels or greater; or when the speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2005).  This regulation only acts as a bar 
to service connection if the veteran's current hearing status 
fails to satisfy the cited test scores; hearing impairment 
satisfying the regulation need not be shown during active 
duty; and service connection is possible if current hearing 
status (meeting the regulatory criteria) can otherwise be 
traced to service.  Ledford v. Derwinski, 3 Vet. App. 87 
(1992).  In the present case, the veteran's current level of 
impaired hearing acuity in his left ear has met the minimum 
regulatory requirements to be deemed a disability for 
purposes of determining eligibility for VA compensation.  

The Board has reviewed the veteran's claims folder and finds 
that there is clear evidence that he participated in armed 
combat and served in aerial operations with the Army air 
cavalry during military service, as indicated by his military 
decorations, which include the Combat Infantryman Badge, the 
Purple Heart Medal, the Bronze Star Medal with "V"device, 
and the Air Medal.  Although hearing loss of the left ear is 
not objectively demonstrated in active duty, it is a 
disability that would be consistent with the circumstances, 
conditions or hardships of combat service involving duties 
that would place a soldier in proximity to helicopter engine 
noise.  See 38 C.F.R. § 3.304(d).  The Board also notes that 
there is no evidence indicating that the veteran was exposed 
to any supervening acoustic trauma following his military 
service.  The VA audiologist involved in this claim has 
expressed two contradictory opinions, in which he stated in 
one that the veteran's bilateral hearing loss was more likely 
than not the result of exposure to combat noise in service, 
while stating in the other that it is less likely than not 
that the left ear hearing loss began in service.  However, 
the Board finds that the veteran's credible statements 
regarding the time of onset of his bilateral hearing loss in 
service, when taken in the context of his exposure to 
acoustic trauma during combat and military aerial operations, 
and the VA audiologist's initial opinion linking the 
veteran's bilateral hearing loss to service, places the 
merits of his claim in a state of relative equipoise.  
Therefore, resolving all doubt in the veteran's favor, 
service connection for hearing loss of the left ear is 
granted, subject to the laws and regulations pertaining to 
allowances of VA compensation benefits.  See 38 C.F.R. 
§ 3.400 (2005).


ORDER

Service connection for sensorineural hearing loss of the left 
ear is granted.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


